Motion for Extension of Time Granted, Memorandum Opinion filed October
15, 2019, Withdrawn, Appeal Reinstated, and Order filed November 5, 2019,
2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00595-CV
                                   ____________

                          CHARLIE JONES, Appellant

                                         V.

                        US BANK TRUST N.A., Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1134285

                                     ORDER

      On October 15, 2019, this court issued an opinion dismissing this appeal for
want of prosecution. On October 22, 2019, appellant filed a motion to extend time
to file his brief. Appellant’s motion was mailed October 8, 2019, before this court’s
opinion issued, but did not arrive through the mail until October 22, 2019.
Appellant’s motion is granted.
      This court’s opinion filed October 15, 2019, is withdrawn, and our judgment
of that date is vacated. The appeal is ordered reinstated. Appellant’s brief is due on
or before December 5, 2019.



                                       PER CURIAM



Panel Consists of Justices Justices Christopher, Spain, and Poissant.